IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of               :              No. 2909 Disciplinary Docket No. 3
                                :
 CLARISSA THOMAS A/K/A CLARISSA :              No. 112 DB 2022
 THOMAS EDWARDS A/K/A CLARISSA :
 T. EDWARDS                     :              (District of Columbia Court of Appeals,
                                :              No. 19-BG-659)
                                :
                                :              Attorney Registration No. 58582
                                :
                                :              (Out of State)




                                         ORDER



PER CURIAM

       AND NOW, this 8th day of November, 2022, having failed to respond to a Notice

and Order directing her to provide reasons against the imposition of reciprocal discipline,

Clarissa Thomas, a/k/a Clarissa Thomas Edwards, a/k/a Clarissa T. Edwards, is

suspended from the practice of law in the Commonwealth of Pennsylvania for a period of

two years. She shall also comply with all the provisions of Pa.R.D.E. 217.